                                       Case 3:18-cv-04176-WHA Document 163 Filed 06/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   JAMES KARL,
                                  11                  Plaintiff,                            No. C 18-04176 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   ZIMMER BIOMET HOLDINGS, INC.,                        ORDER RE DISCOVERY LETTER
                                       et al.,
                                  14
                                                      Defendants.
                                  15

                                  16

                                  17        Having recently resolved two prior class-certification discovery disputes at the cost of

                                  18   substantial delay, now, only three days before their reply memorandum comes due, plaintiffs

                                  19   request the Court resolve a third dispute months in the making. The current dispute could have

                                  20   and should have been raised earlier to permit adequate resolution without further delay. At this

                                  21   late hour, the best that can be done is to permit plaintiffs to explain in their reply memorandum

                                  22   the significance of the requested correspondence and why they could not procure it earlier.

                                  23   Otherwise, relief is DENIED.

                                  24        IT IS SO ORDERED.

                                  25   Dated: June 23, 2020.

                                  26
                                  27
                                                                                              WILLIAM ALSUP
                                  28                                                          UNITED STATES DISTRICT JUDGE
